DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 11/18/2022 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(A1) as being anticipated by Morrell (USP 3,577,289).
Regarding claims 1-3 and 8
Morrel discloses a propellant consisting of 18 wt % polyurethane rubber fuel (i.e. a polymeric binder that is insoluble in water, meeting the solubility limitations), 20 wt % beryllium (i.e. metal fuel) and beryllium hydride fuel additive, and 62 wt % ammonium perchlorate oxidizer (example 7).
As the components add up to 100 wt %, the water content would be 0 wt %
With respect to the desired use of the propellant as an electrically operated propellant, this is a desired use, of which the composition of Morrel would be capable of.
Regarding claims 4-7
Morrel teaches the use of polyurethane (i.e. non-conductive polymer matrix) and beryllium metal fuel (i.e. electrically conducting material).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-12 are rejected under 35 U.S.C. 102(A1) as being anticipated by Morrell (USP 3,577,289), as applied to claims 1-8 above.
Regarding claims 9-12
Morrel teaches the use of copolymers as the binder (Table 1), making the use of copolymers obvious.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Villareal et al. (US 2014/0174313).
Regarding claims 1-6
Villareal discloses an electrically controlled propellant that comprises a liquid perchlorate based oxidizer, a binder and a fuel (claim 3).
Villareal discloses that liquid perchlorate oxidizer is approximately 50 to 90 mass of the propellant (claim 11), and where the liquid perchlorate oxidizer is an aqueous solution having an oxidizer concentration of at least 70 to 90 mass % (claim 12). Here in most instances the amount of water will be less than 10 mass % of the propellant, but regardless the amount overlaps with the claimed amount. Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Villareal discloses that the perchlorate may be aluminum, barium, or lithium perchlorate (paragraph 0035)
Villareal discloses that the binder may be polyethylene oxide (Table 1 and paragraph 0038). This is one of the preferred binders (see instant specification paragraph 0029), and is expected to meet the solubility limitations, making the claims obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734